            Case 1:19-cr-00725-JPO Document 81 Filed 01/28/20 Page 1 of 2

                                                    LAW OFFICES OF

                                        GERALD      B.   LEFGOURT, P.G.
                                              A PROFESSIONAL CORPORATION

                                            1776 BROADWAY, SUITE 2000
                                                NEW YORK, N.Y. 10019


    GERALD B. LEFCOURT                                                                         TELEPHONE
         lefcourt@lefcourtlaw.com                                                            (212) 737-0400
                                                                                               FACSIMILE
                                                                                             (212) 988-6192

    SHERYL E. REICH
        reich@lefccutlaw.com
    FAITH A. FRIEDMAN
        ffriedman@lefcourtlaw.com
                                                             January 22, 2020




VIA EMAIL

Honorable 1. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                                United States v. Kukushkin, et al. l 9 CR. 725 (JPO)

Dear Judge Oetken:

        We are counsel for Andrey Kukushkin, a defendant in the above referenced matter. We
write with respect to defendant, Lev Parnas' third request for modification of the Protective
Order seeking permission to turnover materials produced by Apple, Inc. from his iCloud account
to the United States House of Representatives' Permanent Select Committee on Intelligence
("HP SCI").

        Yesterday, the government informed us, for the first time, that its filter team identified
materials in Mr. Parnas' iCloud account that may fall within a common-interest attorney-client
privilege held jointly by Messrs. Kukushkin, Parnas, and others. The government did not indicate
whether any items previously produced to HPSCI by Mr. Parnas also contained such privileged
materials.' The privileged materials in Mr. Parnas' iCloud account were not specifically
identified. Nor have they been produced to Mr. Kukushkin by the filter team.

       As a general matter, Mr. Kukushkin does not have any objection to the Protective Order
being modified to allow Mr. Parnas to produce his materials to HPSCI. That said, Mr.

1
  Thus, to the extent these items did in fact contain materials that fall within Mr. Kukushkin 's attorney-client
privilege, Mr. Pamas' production thereof should not be deemed or considered by the government as a waiver by Mr.
Kukushkin.
              Case 1:19-cr-00725-JPO Document 81 Filed 01/28/20 Page 2 of 2

         LAW OFFICES OF

GERALD   B.   LEFCOURT,   P.C.


                                                      Honorable J. Paul Oetken
                                                      United States District Judge
                                                      Southern District of New York
                                                      January 22, 2020
                                                      Page2



  Kukushkin does not intend to waive his attorney-client privilege. Accordingly, his objection to
  Mr. Parnas' application is limited to the production of those materials that fall within his
  attorney-client privilege. If all privileged materials can be removed from Mr. Parnas' iCloud
  account prior to production to HPSCI, or the iCloud account can be produced to HPSCI in some
  other manner that preserves Mr. Kukushkin's privileges, we have no objection to the application.

         We thank the Court for its consideration.




  cc: All counsel (via email)
